Citation Nr: 0733387	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-40 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the thoracolumbar 
spine, claimed as residuals of low back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The veteran had active service from May 1971 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDING OF FACT

The competent and probative medial evidence of record 
preponderates against a finding that any current disability 
of the thoracolumbar spine is related to active military 
service or any incident thereof.


CONCLUSION OF LAW

A thoracolumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims had held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In August 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the August 2004 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  The August 2005 SOC and August 
2006 SSOC provided him with additional 60-day periods to 
submit more evidence.  It appears that obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service medical records (SMRs) show that in May 1971 the 
veteran indicated that he had no history of back trouble.  
Upon examination his spine and musculoskeletal system were 
found to be normal.  In September 1979 the veteran complained 
of low back pain and in May 1981 he indicated that he had 
recurrent back pain on a medical form.  The veteran reported 
in November 1981 that he had two days of bilateral low back 
pain that extended into his posterior left thigh.  The pain 
began when he got up from watching television, was increased 
with forward bending, and had gotten a little better in the 
two days since it began.  The veteran was diagnosed with a 
low back strain, and the following day he reported feeling 
much better and not needing therapy.  The next incidence of 
back pain in the SMRs was in January 1984 when the veteran 
had paralumbar tightness and tenderness.  The SMRs are 
negative for any further complaints or findings of back 
problems.

In March 1996 the veteran reported having low back pain for 
the prior 24 hours and said that he was picking things up at 
work when it began, although he had no particular accident or 
injury.  D.H., M.D., examined the veteran and found slight 
tenderness at the right iliac crest area, no actual 
sacroiliac tenderness, and no sciatic groove tenderness.  A 
straight leg raise was negative, and Dr. H. diagnosed the 
veteran with trivial low back pain, prescribed Naprosyn 375, 
and opined that the veteran could go back to work.

Later in the same week the veteran told T.M.D., D.O., that he 
was carrying a tray of mail at work that weighed 60 pounds 
when he bent at the waist, causing pain in the low back with 
some radiation to the right inguinal area and into the right 
lateral thigh.  The veteran said that the previous year he 
was in a motor vehicle accident that injured his back but 
that he felt this pain was different.  Dr. D. felt that the 
veteran walked with a normal gait, that there was point 
tenderness lateral to the right of the posterior superior 
iliac spine, and that forward flexion reproduced pain in the 
same area.  A straight leg raise was negative and deep tendon 
reflexes were equal.  Dr. D. diagnosed the veteran with a 
lumbosacral strain and poor lifting techniques, and he 
continued the veteran on full time duty with 700 mg Advil 
three times daily and William's flexion exercises.

The veteran returned to Dr. D. approximately two weeks later 
reporting that he was not doing much better, and Dr. D. 
prescribed physical therapy.  After two weeks of physical 
therapy the veteran reported to Dr. D. that he was 90 percent 
improved and Dr. D. opined that he had reached maximal 
medical improvement and did not have permanent restrictions 
of functional limitations.

In December 1996 the veteran reported to B.H., D.O., that he 
had low back pain that started the day before.  Dr. H. noted 
a spasm in the lower lumbar region on the right side and 
increased discomfort.  The veteran was diagnosed with a 
lumbar strain, his activity was limited, and he was to use 
intermittent heat, Motrin 800 mg t.i.d. and Flexeril 10 mg at 
bedtime.

Treatment notes from Nellis Federal Hospital, Family Practice 
Clinic show that in July 2002 the veteran complained of low 
back pain that had lasted for three weeks.  He was noted to 
have a history of back pain.  In April 2004 the veteran 
complained of back pain he had been having for six weeks and 
he said that he thought that Allegra was causing his back 
pain.

The veteran told a physical therapist in April 2004 that 
bilateral low back pain was affecting his work performance 
and that his job involved a lot of repetitive bending, 
lifting, and turning.  The pain had bothered him for the last 
six to eight weeks, was precipitated by a single event, and 
was worse in the mornings.  The veteran was having difficulty 
lifting floor to chest, squatting, and negotiating stairs.  
After seven physical therapy sessions the therapist felt that 
the veteran had met his goals.  

In January 2005 the veteran was examined by C.S., M.D., an 
orthopedist, and complained of pain in the low back radiating 
to both thighs, mostly posterior.  The veteran reported that 
his symptoms began in the 1970s.  On examination he had 
diffuse tenderness at the lumbar paraspinal muscles 
bilaterally, most severe at L3 through S1.  There was pain on 
forward flexion and extension and straight leg raising was 
negative bilaterally.  Dr. S. diagnosed the veteran with 
chronic low back pain, rule out facet syndrome, rule out disc 
herniation.

A February 2005 MRI of the veteran's lumbar spine showed 
multilevel spindylotic changes from L1 through S1, a central 
disc herniation at L4-5, posterolateral disc herniation on 
the left at L5-S1, a broad based disc bulge from L2-3, L3-4, 
L4-5, and L5-S1, left neural foraminal narrowing at L2-3-4 
due to disc bulge and disc osteophyte complex, and bilateral 
neural foraminal narrowing at L4-5 and L5-S1 due to disc 
osteophyte complex and disc bulge.  After reviewing the MRI 
results, Dr. S. opined in March 2005 that the veteran had 
failed conservative treatment and recommended a 
transforaminal epidural facet injection.

The veteran underwent a VA examination in June 2006.  X-rays 
showed moderate to advanced osteoarthritis involving all five 
segments of the lumbar spine with advanced posterior 
articular facet osteoarthritis from L3-4 through L5-S1 as 
well as mild to moderate multilevel osteoarthritis in the 
thoracic spine.  In an August 2006 addendum the VA examiner 
wrote that at the time of his examination the veteran had 
multilevel osteoarthritic changes that would be expected with 
the simple passage of time.  The VA examiner reviewed the 
claims file and further opined that absent military service 
the veteran's back would be in the same condition and that 
his osteoarthritis was not secondary to any injury that 
occurred in service.

III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 338 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability, medical, or 
in certain circumstances lay, evidence of in-service 
incurrent or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where there is chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

After a careful review of the evidence of record, the Board 
finds that service connection for a disability of the 
thoracolumbar spine is denied.  After reviewing the record, 
the VA examiner opined that his current disability was 
unrelated to service and was not secondary to any injury that 
occurred in service.  The VA examiner reviewed the claims 
file which showed that the veteran had back pain during 
service that was diagnosed secondary to muscle spasm and 
sprain in the early 1980s.  The examiner noted that the 
veteran's records did not show osteoarthritis of the spine 
during military service.  Although the veteran certainly has 
a current back disorder, there is no medical evidence of 
record that relates this disorder to his period of active 
military service.

We recognize the sincerity of the arguments advanced by the 
veteran; however, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events of the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Back disorders, however, although 
observable by the lay individual, are complex and require 
specialized training for a determination as to causation, and 
are therefore not susceptible to lay opinion on the issue of 
nexus to service.

In this case, no probative competent medical evidence exists 
of a relationship between any current back disability and any 
continuity of symptomatology asserted by the veteran.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub. nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam); 
Voerth v. West, 13 Vet. App. 117 (1999).

Furthermore, although the report of a private medical 
examination conducted in January 2005 contains a notation 
that the veteran has a history of back symptoms since the 
1970's, there are no clinical findings regarding the etiology 
of his symptoms in the report.  The Court has held a mere 
transcription of lay history, unenhanced by comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
See LeShore v. Brown, Vet. App. 406, 409 (1995).

Although the Board has considered the veteran's lay 
assertions of symtomatology, the Board finds the opinion of 
the VA examiner to be the most probative and pervasive 
evidence.  Because the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for the thoracolumbar spine, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative joint disease and 
degenerative disease of the thoracolumbar spine, claimed as 
residuals of low back strain is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


